Fowler, S.
The appeal taken by decedent’s widow from the order assessing a tax upon her interest in his estate brings up for review the following findings made by the appraiser: First, that the stocks and bonds which the decedent gave to his wife about three weeks before his death constituted a gift in contemplation of death; second, that the value of the gift should be added to the value of her legacy under the will for •the purpose of determining the rate of taxation at which her interest should be assessed. Decedent died on January 31, 1913. He had been ill since August, 1912, although he was not confined to his bed until about one week before he died. *292Prior to the spring of 1912 he had been actively engaged in business, but his failing health caused his retirement about that time. He had not been able to go out of his house for about, one month before his death. On January 13, 1913, he said to his wife that he was not satisfied with the provisions contained in his will for her benefit; that 'he wanted to make her a present of some of his securities. He then gave her a number of shares of stock. On the 20th of January, 1913, he gave her bonds of the par value of $50,000. When he gave her the bonds he was so sick that he was confined to his bed. He died thirteen days thereafter. His wife took the stocks and bonds and placed them in a safe deposit box which she had rented in her own name. As the decedent had been growing weaker from August, 1912, until the date of his death, and as his enfeebled condition about the first of January rendered it impossible for him to leave his home, he must have been conscious about that time of. the probability of his early demise. That he apprehended his early dissolution is manifest from the fact that he expressed dissatisfaction with the provisions of his will for the benefit of his wife, and desired to supplement such provisions with gifts of substantial value. His failing health, his enfeebled condition at the time he gave the stocks and bonds to his wife, and his remark that he was not satisfied with the provisions of his will, lead irresistibly to the conclusion that at the time he made the gift he apprehended his early dissolution and that the gift was made in contemplation of his death. Matter of Birdsall, 22 Misc. Rep. 180; affd., 43 App. Div. 624; Matter of Price, 62 Misc. Rep. 149; Matter of Thompson, 147 N. Y. Supp. 157; Matter of Dee, N. Y. L. J. Dec. 6, 1913, opinion reported in Chrystie on Inheritance Taxation, p. 645; affd., 210 N. Y. 625. The question whether the value of a gift made in contemplation of death should be added to the value of a legacy bequeathed to the same individual, for the purpose of determining the rate of *293taxation at which it should be assessed, does not appear to have been passed upon by any of the reported cases in this state. The question was not material until the enactment of chapter 706 of the Laws of 1910, because prior to that time the rate of taxation was not dependent upon the value of the legacy, but upon the relationship of the beneficiary to the decedent. Since the passage of that act the rate of taxation is dependent upon the value of the legacy or transfer as well as upon the relationship of the beneficiary to the decedent. But if the value of a gift in contemplation of death is not to be added to the value of a legacy for purposes of taxation, but is to be taxed separately, is the exemption allowed by statute to be deducted from the value of the transfer effected by a gift in contemplation of death, as well as from the amount bequeathed to the same individual by the will of the grantor? Section 220 of chapter 732 of the Laws of 1911, which was the tax law in force at the time of decedent’s death, provides as follows: “A tax shall be and is hereby imposed upon the transfer of any tangible or intangible property -* «- when the transfer is made by a resident * * by deed, grant, bargain, sale or gift made in contemplation of the death of the grantor or donor. * s * ” Section 231a reads: “Upon a transfer taxable under this article of property of an amount in excess of the value of $5,000 to a father, mother, wife * * * the tax on such transfer shall be at the rate of one per cent on any amount in excess of $5,000 up to the sum of $50,000.” Section 2é8 defines the word “ property ” to mean the property or interest therein passing or transferred to individual legatees, and not the property or interest therein of the decedent, grantor or donor. Section 223 provides that all taxes shall be due and payable at the time of the transfer, except when the value of the property transferred cannot be ascertained. It will be noted that the tax is imposed “ on a transfer taxable under this article.” *294Section 220 specifies four different ways in which a taxable transfer may be made. When property is transferred in any of the four ways a taxable transfer is effected. It is obvious, therefore, that the tax prescribed by section 221a is to be assessed upon the vaule of the property transferred in any of the ways mentioned in section 220, and not upon the aggregate value of such transfers. The stocks and bonds which the decedent gave to his wife a few weeks before his death, and which constituted a gift in contemplation of death, became her property as soon as they were delivered to her. The transfer was then complete, and it was a transfer in contemplation of death within the meaning of subdivision 4 of section 220 of the Tax Law, and subject to the payment of a transfer tax. Under section 222 such tax became due and payable immediately upon the completion of the transfer. The death of the grantor was not necessary to the validity of the gift or the completion of the transfer so long as the gift was not made under circumstances which would constitute it a gift causa mortis. The delivery of the stocks and bonds constituted a transfer which was entirely independent of the transfer effected by decedent’s will. As the tax is imposed upon “ a transfer,” it would seem that the transfer effected by the delivery of the stocks and bonds to the decedent’s wife is taxable independently of the transfer effected by his will, and that the tax on the value of each transfer should be assessed at the rate prescribed by section 221a. The gift made in contemplation of death is “ a transfer taxable under this article ” within the meaning of section 221a, and it is, therefore, entitled to the exemption prescribed by that section. It is not entirely clear to me that it was the intention of the legislature that each transfer should be entitled to the exemption prescribed by section 221a; it would be more in harmony with the general scope and purpose of the tax law to infer that the legislature intended that only one exemption should be deducted from the total value of the transfers made by a - *295decedent, and that the rates of taxation should apply to the sum of all transfers whenever effected. But the language of the statute allowing such exemptions upon 66 a transfer ” and providing for the rate of taxation assessable upon such transfer is clear and free from ambiguity. Besides, the statute should be strictly construed in favor of the citizens. Matter of Enston, 113 N. Y. 174; Matter of Cooley, 186 id. 227; Matter of Mergentime, 129 App. Div. 367; affd., 195 N. Y. 572. It would, therefore, appear that the stocks and bonds which the decedent gave to his wife a few weeks before his death, and which the appraiser found to be of the value of $590,787.90, constituted a gift made by the decedent to his wife in contemplation of his death, and that in the order fixing tax it should not be added to the value of the legacies given to her in his will, but that both transfers should be taxed independently of each other. The order fixing tax will be modified accordingly. ' -— -
Order modified.